               Case 19-19710-SMG         Doc 40    Filed 11/26/19     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:                                        CASE NO. 19-19710-SMG

LOUIS TINO FISHER,                            Chapter 7

    Debtor.


NOTICE OF FILING OF CREDITOR THEODORE ROBERTS’ MOTION FOR IMPOSITION OF
SANCTIONS AGAINST DEBTOR PURSUANT TO RULE 9011 OF THE FEDERAL RULES OF
                         BANKRUPTCY PROCEDURE

         Creditor Theodore Roberts, by and through undersigned counsel, files Creditor

Theodore Roberts’ Motion for Imposition of Sanctions Against Debtor Pursuant to Rule 9011 of

the Federal Rules of Bankruptcy Procedure (the “Motion”), served on Debtor on November 4,

2019. And with Debtor, having failed to take appropriate corrective action within the safe-harbor

period provided by Rule 9011, Roberts files the attached Motion in accordance with the Rule.


Dated this 26th day of November 2019.        SLATKIN & REYNOLDS, P.A.
                                             Attorneys for Theodore Roberts
                                             One East Broward Boulevard, Suite 609
                                             Fort Lauderdale, Florida 33301
                                             Telephone 954.745.5880
                                             Facsimile 954.745.5890
                                             jslatkin@slatkinreynolds.com

                                             By: /s/ Jason E. Slatkin___________
                                                 Jason E. Slatkin, Esq.
                                                 Fla. Bar No: 040370

                                     Certificate of Service

         I hereby certify that a true copy of the foregoing has been furnished via CM/ECF to

Christian J. Olson, Esq., attorney for Debtor, ecf@nowackolson.com, and U. S. Mail, first class,

postage prepaid, to Lois Tino Fisher, 5440 NW 12th Court, Lauderhill, FL 33313 and American

Express, Po Box 297871, Fort Lauderdale, FL 33329 26th day of November 2019.

                                                  /s/ Jason E. Slatkin___
                                                  Jason E. Slatkin, Esq.

                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
               Case 19-19710-SMG         Doc 40     Filed 11/26/19    Page 2 of 4



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:                                          CASE NO. 19-19710-RBR

LOUIS TINO FISHER,                              Chapter 7

    Debtor.


CREDITOR THEODORE ROBERTS’ MOTION FOR IMPOSITION OF SANCTIONS AGAINST
  DEBTOR PURSUANT TO RULE 9011 OF THE FEDERAL RULES OF BANKRUPTCY
                            PROCEDURE

         Creditor, Theodore Roberts (“Roberts”), by and through undersigned counsel, files

Creditor Theodore Roberts’ Motion for Imposition of Sanctions Against Debtor Pursuant to Rule

9011 of the Federal Rules of Bankruptcy Procedure (the “Motion for Sanctions”), and as

grounds therefore, Roberts states as follows:

         1.    On October 25, 2019, the Court granted Roberts’ Renewed Motion to Dismiss

Case, [ECF 24], finding that the bankruptcy case was filed in bad faith in that it was a two party

dispute and because Debtor was seeking to collaterally attack a final state court judgment for

specific performance in violation of the Rooker-Feldman doctrine, citing Target Media Partners

v. Specialty Mktg. Corp., 881 F.3d 1279, 1285–86 (11th Cir. 2018) as authority for the Court’s

decision. Order Dismissing Case. [ECF 35].

         2.    Debtor, acting pro se, as a further attempt to unnecessarily hinder and delay

Roberts’ enforcement of the state court final judgment, filed his Motion for Rehearing and

Clarification on November 1, 2019, (the “Debtor’s Motion”), [ECF 38], seeking reconsideration of

the Order Dismissing Case.

         3.    Debtor’s Motion asserts three completely frivolous arguments in support thereof.

First, Debtor contends that the automatic stay precludes Roberts from challenging Debtor’s

seeking bankruptcy protection. Debtor’s Motion ¶ 1 at 1. This is preposterous. Section 707 of


                                                 1
                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
               Case 19-19710-SMG          Doc 40     Filed 11/26/19     Page 3 of 4



the Bankruptcy Code, which is the statutory basis for Roberts’ request for dismissal, specifically

allows creditors to seek dismissal of a Chapter 7 case for cause, including bad faith.

       4.      Debtor’s second argument is that the dispute between Debtor and Roberts is not

a two-party dispute because there was an additional defendant named in the state court action

for specific performance. Debtor’s Motion ¶ 2 at 2. This, too, is absurd. The third party was not a

debtor in bankruptcy. Rather, the only two active participants in Debtor’s bankruptcy case were

Debtor and Roberts. Moreover, despite amending his bankruptcy schedules a number of times,

Debtor listed only Roberts and American Express as a creditor, with American Express being

owed $754. This renders this case a text book two party dispute that bankruptcy courts routinely

cite as grounds to dismiss a bankruptcy case.

       5.      Debtor’s third argument is in actuality related to the second argument regarding

the two-party dispute nature of the case. Debtor contends that because the state court judgment

provides for a setoff for costs associated with seeking specific performance, that dismissal was

improper. Debtor’s Motion ¶ 3 at 3. But this overlooks the fact that the bankruptcy case was an

impermissible bad faith filing in an attempt to resolve what is a two-party dispute. The fact that

the state court final judgment provided for a set-off does not change this fact.

       6.      Accordingly, Debtor’s Motion is utterly frivolous and as such, Roberts’ requests

that sanctions be imposed pursuant to Rule 9011, Fed.R.Bankr.P. (2019), which provides in

relevant part that:

       [b]y presenting to the court (whether by signing, filing, submitting, or later advocating) a
       petition, pleading, written motion, or other paper, an attorney or unrepresented party is
       certifying that to the best of the person's knowledge, information, and belief, formed after
       an inquiry reasonable under the circumstances,—
       (1) it is not being presented for any improper purpose, such as to harass or to cause
       unnecessary delay or needless increase in the cost of litigation;
       (2) the claims, defenses, and other legal contentions therein are warranted by existing
       law or by a nonfrivolous argument for the extension, modification, or reversal of existing
       law or the establishment of new law;



                                                 2
                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
                Case 19-19710-SMG          Doc 40     Filed 11/26/19    Page 4 of 4



       (3) the allegations and other factual contentions have evidentiary support or, if
       specifically so identified, are likely to have evidentiary support after a reasonable
       opportunity for further investigation or discovery…
Rule 9011(b).
       7.       If the court finds that subsection (b) was violated, it may impose sanctions,

including monetary sanctions, against the offending party. Rule 9011(c)(2).

       8.       Roberts asserts that imposing monetary sanctions against Debtor for filing and

failing to withdraw Debtor’s Motion is called for in this case.

       WHEREFORE, Roberts, by and through undersigned counsel, requests that this

Honorable Court grant this Motion for Sanctions by awarding Roberts his attorneys’ fees and

costs incurred in connection with Debtor’s Motion and grant Roberts any further relief this

Honorable Court deems just and proper.



Dated this 4th day of November, 2019.          SLATKIN & REYNOLDS, P.A.
                                               Attorneys for Theodore Roberts
                                               One East Broward Boulevard, Suite 700
                                               Fort Lauderdale, Florida 33301
                                               Telephone 954.745.5880
                                               Facsimile 954.745.5890
                                               jslatkin@slatkinreynolds.com

                                               By: /s/ Jason E. Slatkin___________
                                                   Jason E. Slatkin, Esq.
                                                   Fla. Bar No: 040370

                                       Certificate of Service

       I hereby certify that a true copy of the foregoing has been served on Louis Tino Fisher,

at 5440 NW 12th Court, Lauderhill, FL 33313, on this 4th day of November, 2019, under cover of

letter providing Debtor with the 21-day safe harbor provision within which to withdraw Debtor’s

Motion, as required by Rule 9011(c)(1)(A).

                                                    /s/ Jason E. Slatkin___
                                                    Jason E. Slatkin, Esq.




                                                 3
                                    SLATKIN & REYNOLDS, P.A.
  One East Broward Boulevard, Suite 609, Fort Lauderdale, Florida 33301 ● Telephone 954.745.5880
